                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

JORDAN ANTHONY EISMAN                                                                            Plaintiff
v.                                                                 Civil Action No. 3:19-cv-P344-RGJ
TYLER CASEY                                                                                    Defendant
                                               * * * * *
                           MEMORANDUM OPINION AND ORDER
        Plaintiff Jordan Anthony Eisman filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, some claims will be dismissed, and

others will be allowed to proceed.

                                    I. SUMMARY OF CLAIMS
        Plaintiff is a pretrial detainee at the Hardin County Detention Center (HCDC). He names

as Defendant Corporal Tyler Casey in his official and individual capacities. He alleges that on

October 26, 2018, at 3:00 p.m. he asked Defendant for a new smock because the one he was given

exposed his buttocks and genitals. According to the complaint, Defendant indicated that he would

get one for Plaintiff. Plaintiff states that at 4:00 p.m. Defendant had not given him a new smock,

so Plaintiff knocked loudly on the door to ask again. Plaintiff states that Defendant replied “‘no,

your being a pain;’” then Plaintiff requested a shift leader and was denied. Plaintiff states that he

knocked again, after which Defendant came into Plaintiff’s cell where Plaintiff was sitting on his

mat with his back to the wall. Plaintiff states that because he saw a can of pepper spray, he lay

face down on his mat, at which time Defendant sprayed him hitting his “smock, mat, blanket, and

wall, also . . . my back, buttox, left eye, left face, neck, legs and feet.” Plaintiff states that he asked
for a shower “as I was burning,” but Defendant told him “’you’ll wait.’” He said he was forced to

wait until approximately 6:00 to 6:30 pm for a shower and clean clothes. He states, “I burned for

days after because I was left in the spray for so long it irritated my skin.”

       As relief, Plaintiff asks for monetary and punitive damages.

                                           II. ANALYSIS
       When a prisoner initiates a civil action seeking redress from a governmental entity, officer,

or employee, the trial court must review the complaint and dismiss the action, if the Court

determines that it is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either in law

or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore, dismiss a

claim as frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. When determining whether a plaintiff has stated a

claim upon which relief can be granted, the Court must construe the complaint in a light most

favorable to Plaintiff and accept all factual allegations as true. Prater v. City of Burnside, Ky., 289

F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally construe pro se pleadings,

Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a complaint must

include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

                                     A. Official-capacity claim

       “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985)

(quoting Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Thus, the official-

capacity claim against Defendant is in actuality brought against his employer, Hardin County.

                                                  2
       When a § 1983 claim is made against a municipality, in this case Hardin County, a court

must analyze not only whether the plaintiff’s harm was caused by a constitutional violation but

also, if so, whether the municipality is responsible for that violation. Collins v. City of Harker

Heights, Tex., 503 U.S. 115, 120 (1992). Here, it is clear that the municipality is not responsible

for the alleged constitutional violation.

       “[A] municipality cannot be held liable solely because it employs a tortfeasor – or, in other

words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell, 436 U.S. at 691 (emphasis in original); Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir.

1994); Berry v. City of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). “[T]he touchstone of ‘official

policy’ is designed ‘to distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to action for which the

municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988)

(quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986)) (emphasis in Pembaur).

       A municipality cannot be held responsible for a constitutional deprivation unless there is a

direct causal link between a municipal policy or custom and the alleged constitutional deprivation.

Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993).

Simply stated, the plaintiff must “‘identify the policy, connect the policy to the city itself and show

that the particular injury was incurred because of the execution of that policy.’” Garner v.

Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (quoting Coogan v. City of Wixom, 820

F.2d 170, 176 (6th Cir. 1987), overruled on other grounds by Frantz v. Vill. of Bradford, 245 F.3d

869 (6th Cir. 2001)). The policy or custom “must be ‘the moving force of the constitutional

violation’ in order to establish the liability of a government body under § 1983.” Searcy, 38 F.3d

at 286 (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation omitted)); Bd. of Cty.



                                                  3
Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 404 (1997) (indicating that plaintiff must

demonstrate “deliberate conduct”).

       The Court finds that Plaintiff has not alleged a policy or custom of Hardin County related

to the allegations in the complaint. Plaintiff’s official-capacity claim will be dismissed for failure

to state a claim upon which relief may be granted.

                                    B. Individual-capacity claim

       Because Plaintiff is a pretrial detainee, the Court interprets Plaintiff’s claim against

Defendant to be for the use of excessive force under the Fourteenth Amendment. “To establish a

Fourteenth Amendment excessive-force claim, ‘a pretrial detainee must show only that the force

purposely or knowingly used against him was objectively unreasonable.’” Kulpa v. Cantea, 708

F. App’x 846, 851 (6th Cir. 2017) (quoting Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473

(2015)). The Court will allow an excessive-force claim to proceed against Defendant in his

individual capacity.

                                       III. CONCLUSION
       For the foregoing reasons,

       IT IS HEREBY ORDERED that Plaintiff’s official-capacity claim against Defendant is

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief

may be granted.

       Plaintiff’s individual-capacity claim against Defendant will be allowed to go forward. In

allowing this claim to proceed, the Court passes no judgment on its merit or on the ultimate

outcome of this action.




                                                  4
         The Court will enter a separate Order Directing Service and Scheduling Order to govern

the development of the continuing claim.

Date:   July 23, 2019




cc:    Plaintiff, pro se
       Defendant
       Hardin County Attorney
A961.009




                                               5
